Exhibit 10-57


[Form of Stock-Based Restricted Stock Unit Award Agreement]
FIRSTENERGY CORP.
2015 Incentive Compensation Plan
2018-2020 Performance-Adjusted Restricted Stock Unit Award Agreement


THIS PERFORMANCE-ADJUSTED RESTRICTED STOCK UNIT AWARD AGREEMENT (the
“Agreement”), effective as of _________, 2018 (the “Grant Date”), is entered
into by and between FirstEnergy Corp., an Ohio corporation, and its successors
(the “Company”), and [NAME] (the “Grantee”).
1.    Definitions. Unless otherwise specified in this Agreement, capitalized
terms shall have the meanings attributed to them under the FirstEnergy Corp.
2015 Incentive Compensation Plan, as amended from time to time (the “Plan”). For
purposes of this Agreement, the following terms shall be defined as follows:
“Retirement” shall mean, the Grantee’s Separation from Service (except due to
death) on or after attaining age fifty-five (55) and after providing at least
ten (10) years of service to the Company or any Subsidiary or affiliate and any
predecessor thereof.


“Separation from Service” shall mean, with respect to the Grantee, the
“separation from service” within the meaning of Code Section 409A, of the
Grantee with the Company and any Subsidiaries, for any reason, including without
limitation, quit, discharge, leave of absence (including military leave, sick
leave, or other bona fide leave of absence such as temporary employment by the
government if the period of such leave exceeds the greater of six months, or the
period for which the Grantee’s right to reemployment is provided either by
statute or by contract) or permanent decrease in service to a level that is no
more than twenty percent (20%) of its prior level. For this purpose, whether a
“Separation from Service” has occurred is determined based on whether it is
reasonably anticipated that no further services will be performed by the Grantee
after a certain date or that the level of bona fide services the Grantee will
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if the Grantee has been providing services for less than 36 months).
    
2.    Grant of Restricted Stock Units. As of the Grant Date, the Company grants
to the Grantee [NUMBER] (the “Target Number”) of Restricted Stock Units (the
“Restricted Stock Units” or “RSUs”), which will vest and become payable in
accordance with the terms and conditions of this Agreement. The Target Number
shall be adjusted with respect to Dividend Equivalents as provided in Section 8
below. Each RSU that becomes vested and payable hereunder represents the right
of the Grantee to receive one share of FirstEnergy Corp. common stock, $0.10 par
value per share (each, a “Share”), subject to the terms and conditions of this
Agreement. The RSUs are granted in accordance with, and subject to, all the
terms, conditions and restrictions of the Plan, which is hereby incorporated by
reference in its entirety. The Grantee irrevocably agrees to, and accepts, the
terms,


1

--------------------------------------------------------------------------------




conditions and restrictions of the Plan and this Agreement on the Grantee’s own
behalf and on behalf of any heirs, successors and assigns.


3.    Restrictions on RSUs. Except as otherwise provided herein, the Grantee
cannot sell, transfer, assign, hypothecate or otherwise dispose of the RSUs or
pledge any RSU as collateral for a loan, other than by will or by the laws of
descent and distribution. In no event may any RSU or this Award be transferred
for value. In addition, the RSUs, and any payments made with respect to the
RSUs, will be subject to such other restrictions as the Committee deems
necessary or appropriate, including, without limitation, the Company’s Executive
Compensation Recoupment Policy, as may be amended from time to time, to the
extent applicable.


4.    Vesting and Settlement of RSUs.


(a)
Vesting. Except as otherwise provided in Sections 6 and 7 below, if and to the
extent the performance goals set forth on Exhibit A attached to this Agreement
(the “Performance Goals”) are achieved during the performance period set forth
on Exhibit A (the “Performance Period”), the RSUs will vest on March 1, 2021
(the “Vesting Date”), as long as the Grantee remains continuously employed by
the Company or a Subsidiary until such Vesting Date. The number of RSUs that
shall vest will range from 0% to 200% of the Target Number, as determined by the
extent to which the Performance Goals are achieved. The Grantee will have no
rights to the Shares underlying the RSUs until the RSUs have vested (each RSU
that vests pursuant to this Section 4 or Sections 6 and 7 below, a “Vested
RSU”). Prior to settlement, each RSU (whether or not a Vested RSU) represents an
unfunded and unsecured obligation of the Company.



(b)
Settlement. Except as otherwise provided in Sections 6, 7 and 11 below, the
Company shall settle each Vested RSU by delivering one Share per Vested RSU to
the Grantee as soon as administratively practicable (and no later than 60 days)
after the RSU’s Vesting Date. Notwithstanding the foregoing or any provision in
Sections 6 or 7 to the contrary, if the Grantee elects to defer the settlement
of the RSUs pursuant to the Company’s Executive Deferred Compensation Plan (or
any other non-qualified deferred compensation plan providing for the ability to
defer settlement of the RSUs), then the time, form and medium of payment with
respect to any deferred RSUs shall be made pursuant to the terms and conditions
of the Executive Deferred Compensation Plan (or similar non-qualified deferred
compensation plan). Fractional RSUs, if any, will be settled in cash.



5.    Forfeiture. Except as otherwise provided in Sections 6 and 7, the Grantee
will forfeit his or her interest in the RSUs to the extent the Performance Goals
are not achieved during the Performance Period or if the Grantee terminates his
or her employment with the Company or any of its Subsidiaries prior to the
Vesting Date.


2

--------------------------------------------------------------------------------






6.    Certain Events. Notwithstanding any provision in this Agreement to the
contrary and in each case subject to Section 6(g) below,


(a)
Death. If, at least one month after the Grant Date but prior to the Vesting
Date, the Grantee dies, a prorated number of RSUs shall become Vested RSUs. For
purposes of this Section 6(a), the number of RSUs that shall become Vested RSUs
due to the Grantee’s death shall be equal to (i) the Target Number of RSUs
multiplied by (ii) a fraction, where the numerator is the number of full
calendar months the Grantee remained employed after the Grant Date and the
denominator is 36. The Company shall settle any RSUs that become Vested RSUs
under this Section 6(a) by delivering to the Grantee’s estate one Share for each
Vested RSU as soon as administratively practicable after the date of the
Grantee’s death, but in any event, by March 15th of the year following the year
in which the Grantee’s death occurred.



(b)
Disability. If, at least one month after the Grant Date but prior to the Vesting
Date, the Grantee’s employment is terminated due to the Grantee’s Disability,
then, after the end of the Performance Period, a Prorated Number of RSUs shall
become Vested RSUs (as determined in Section 6(f) below). The Company shall
settle any RSUs that become Vested RSUs under this Section 6(b) by delivering to
the Grantee one Share for each Vested RSU as soon as administratively
practicable after the last day of the Performance Period, but in any event, by
March 15th of the year following the year in which the Performance Period ends.



(c)
Termination without Cause. If, at least one month after the Grant Date but prior
to the Vesting Date, the Grantee’s employment is terminated by the Company or a
Subsidiary without Cause, then, after the end of the Performance Period, a
Prorated Number of RSUs shall become Vested RSUs (as determined in Section 6(f)
below). The Company shall settle any RSUs that become Vested RSUs under this
Section 6(c) by delivering to the Grantee one Share for each Vested RSU as soon
as administratively practicable after the last day of the Performance Period,
but in any event, by March 15th of the year following the year in which the
Performance Period ends.



(d)
Retirement. If, at least one month after the Grant Date but prior to the Vesting
Date, the Grantee’s employment is terminated due to the Grantee’s Retirement,
then, after the end of the Performance Period, a Prorated Number of RSUs shall
become Vested RSUs (as determined in Section 6(f) below). The Company shall
settle any RSUs that become Vested RSUs under this Section 6(d) by delivering to
the Grantee one Share for each Vested RSU as soon as administratively
practicable after the last day of the Performance Period, but in any event, by
March 15th of the year following the year in which the Performance Period ends.



3

--------------------------------------------------------------------------------






(e)
Change in Position. If, at least one month after the Grant Date but prior to the
Vesting Date, the Grantee is transferred to a position with the Company or a
Subsidiary that is not an executive position eligible for such an award, then,
after the end of the Performance Period, a Prorated Number of RSUs shall become
Vested RSUs (as determined in Section 6(f) below). The Company shall settle any
RSUs that become Vested RSUs under this Section 6(e) by delivering to the
Grantee one Share for each Vested RSU as soon as administratively practicable
after the last day of the Performance Period, but in any event, by March 15th of
the year following the year in which the Performance Period ends.



(f)
Prorated Vesting. The Prorated Number of RSUs described in Section 6(b), (c),
(d) or (e) above (the “Prorated Number”) shall be determined as follows:



The Prorated Number = X multiplied by (Y/Z), where


X = the number of RSUs that would have become Vested RSUs based on actual
performance against the Performance Goals if the Grantee had remained employed
(and in an eligible executive position) until the Vesting Date;


Y = the number of full calendar months the Grantee remained employed (and in an
eligible executive position) after the Grant Date; and


Z = 36.


(g)
Release Requirement. Notwithstanding any provision herein to the contrary,
except as otherwise determined by the Company, in order for the Grantee to
receive Shares pursuant to the settlement of Vested RSUs under Section 6(a),
(b), (c), (d) or (e) above, the Grantee (or the representative of his or her
estate) must execute and deliver to the Company a general release and waiver of
claims against the Company, its Subsidiaries and their directors, officers,
employees, shareholders and other affiliates in a form that is satisfactory to
the Company (the “Release”). The Release must become effective and irrevocable
under applicable law no later than 60 days following the date of the Grantee’s
death, termination of employment or transfer of position, as applicable.

7.    Change in Control. If a Change in Control occurs, the RSUs shall generally
become subject to the terms and conditions of Article 16 of the Plan; provided
that if the RSUs subject to this Agreement are not replaced with a Replacement
Award, then a prorated number of the RSUs (as determined by the formula in the
following sentence) shall become Vested RSUs as of the date of the Change in
Control and shall be settled no later than 60 days after the Change in Control
in the manner set forth in Article 16 of the Plan. For purposes of this Section
7, the prorated number of RSUs that may become Vested RSUs upon a Change in
Control shall be equal to the Target Number of RSUs granted hereunder times a
fraction, in which the numerator is the number of full months


4

--------------------------------------------------------------------------------




completed from the Grant Date to the date of the consummation of the Change in
Control and the denominator is 36.
8.    Dividend Equivalents. Until the date on which the RSUs are settled for
Shares (or cash in the case of RSUs deferred under the Company’s Executive
Deferred Compensation Plan), and pursuant to the terms and conditions of this
Agreement, the Grantee will be credited (in the manner described in the
following sentences) on the books and records of the Company with an amount per
each RSU equal to the amount per share of any cash dividends declared by the
Board of Directors of the Company with a record date on or after the Grant Date
on the outstanding common stock of the Company (such amount, a “Dividend
Equivalent”). Such Dividend Equivalents will be credited in the form of an
additional number of RSUs and the Target Number of RSUs shall be adjusted by
each additional RSU credited to the Grantee pursuant to the Dividend
Equivalents. The additional number of RSUs will be equal to the aggregate amount
of Dividend Equivalents credited under this Agreement on the respective dividend
payment date divided by the average of the high and low prices per share of
common stock on the respective dividend payment date. The RSUs attributable to
the Dividend Equivalents will be either settled or forfeited, as appropriate,
under the same terms and conditions that apply to the other RSUs under this
Award Agreement, including the achievement of the Performance Goals and any
action taken by the Committee. For the avoidance of doubt, if the Grantee defers
settlement of any portion of the RSUs pursuant to the Executive Deferred
Compensation Plan, then, during the deferral period, the Grantee’s stock account
under the Executive Deferred Compensation Plan shall continue to be credited
with Dividend Equivalents pursuant to this Section 8 until such deferred RSUs
are settled for Shares or cash, as applicable, under the terms of the Executive
Deferred Compensation Plan.
9.    Continuous Employment. So long as the Grantee continues to be an employee
of the Company or any of its Subsidiaries, he or she shall not be considered to
have experienced a termination of employment because of: (i) any temporary leave
of absence approved in writing by the Company or such Subsidiary; or (ii) any
change of duties or position (including transfer from one Subsidiary to
another); provided, however, that, in the case of any change of duties or
position that results in the Grantee no longer being an executive of the Company
or a Subsidiary, the terms of Section 6(e) shall apply.
10.    Delivery of Stock. Upon settlement of any RSUs under this Agreement, the
Company will deliver to the Grantee (or his or her estate) the Shares to which
the Grantee is entitled free and clear of any restrictions (except any
restrictions under applicable securities laws or otherwise imposed under the
Plan or Section 3 hereof).
11.    Withholding. Upon settlement of the RSUs, the Company shall withhold a
number of Shares (or amount of cash, if applicable) in an amount sufficient to
satisfy all federal, state, and local taxes to be withheld in connection with
the settlement of RSUs under this Agreement.
12.    No Shareholder Rights. The Grantee shall have no shareholder rights (or
rights as a beneficial owner), including no voting rights, with respect to any
RSU or the Share underlying the RSU unless and until the Grantee receives the
Share upon settlement of the RSU.


5

--------------------------------------------------------------------------------




13.    Recoupment. If the Grantee is or has been deemed to be, or becomes, an
“insider” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), this Agreement will be administered in compliance
with Section 10D of the Exchange Act, any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Shares may be traded,
and subject to the Company’s Executive Compensation Recoupment Policy, as
amended from time to time, or any other Company policy adopted pursuant to such
law, rules, or regulations and this Agreement may be amended to further such
purpose without the consent of the Grantee.
14.    Termination of Agreement. This Agreement will terminate on the earliest
of: (i) the date of the Grantee’s termination of employment with the Company,
except if such termination of employment is due to death, Disability,
Retirement, or a termination by the Company without Cause, (ii) the date the
RSUs are settled pursuant to the terms of this Agreement, or (iii) if no RSUs
have become Vested RSUs as of the Vesting Date, the Vesting Date. Any terms or
conditions of this Agreement that the Company determines are reasonably
necessary to effectuate its purposes shall survive the termination of this
Agreement.
15.
Miscellaneous Provisions.

(a)    Adjustments. In the event of a corporate event or transaction described
in Section 4.5 of the Plan, this Award and the RSUs granted hereunder shall be
adjusted as set forth in Section 4.5 of the Plan.
(b)    Successors and Legal Representatives. This Agreement will bind and inure
to the benefit of the Company and the Grantee, and their respective successors,
assigns and legal representatives.
(c)    Integration. This Agreement, together with the Plan, constitutes the
entire agreement between the Grantee and the Company with respect to the subject
matter hereof. Any waiver of any term, condition or breach thereof will not be a
waiver of any other term or condition or of the same term or condition for the
future, or of any subsequent breach. To the extent a conflict exists between the
terms of this Agreement and the provisions of the Plan, the provisions of the
Plan shall govern, except with respect to the Committee’s authority to adjust
downward the number of RSUs that vest under this Agreement, as provided under
Section 15(h) below.
(d)    Notice. Any notice relating to this grant must be in writing, which may
include an electronic writing.
(e)    No Employment Right Created. Nothing in this Agreement will be construed
to confer upon the Grantee the right to continue in the employment or service of
the Company or any of its Subsidiaries, or to be employed or serve in any
particular position therewith, or affect any right which the Company or any of
its Subsidiaries may have to terminate the Grantee’s employment or service with
or without cause.
(f)    Severability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.


6

--------------------------------------------------------------------------------




(g)    Section Headings. The section headings of this Agreement are for
convenience of reference only and are not intended to define, extend or limit
the contents of the sections.
(h)    Amendment. The terms and conditions of this Agreement may be modified by
the Committee:
(i)
in any case permitted by the terms of the Plan or this Agreement;

(ii)
except with respect to an adjustment made pursuant to the last paragraph of this
Section 15(h), with the written consent of the Grantee; or

(iii)
without the consent of the Grantee if the amendment is either not materially
adverse to the interests of the Grantee or is necessary or appropriate in the
view of the Committee to conform with, or to take into account, applicable law,
including either exemption from or compliance with any applicable tax law.

Notwithstanding any provision in this Agreement or the Plan to the contrary, the
Committee shall retain the discretion to adjust the number of RSUs that vest
under this Agreement without the Grantee’s consent, notwithstanding the
Company’s actual performance against the Performance Goals, either on a formula
or discretionary basis or a combination of the two, as the Committee determines
in its sole discretion.
(i)    Plan Administration. The Plan is administered by the Committee, which has
full and exclusive discretionary power to interpret, implement, construe and
adopt rules, forms and guidelines for administering the Plan and this Agreement.
All actions, interpretations and determinations made by the Committee, the Board
of Directors, or any of their delegates as to the provisions of this Agreement
and the Plan shall be final, conclusive, and binding on all persons and the
Grantee agrees to be bound by such actions, interpretations and determinations.
(j)    Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Ohio, without giving effect to its principles of
conflict of laws. By accepting this Award, the Grantee agrees to the exclusive
jurisdiction and venue of the courts of the United States District Court for the
Northern District of Ohio or the Summit County (Ohio) Court of Common Pleas to
adjudicate any and all claims brought with respect to this Agreement.
(k)    Internal Revenue Code Section 409A. Notwithstanding anything in the Plan
or this Agreement to the contrary, the Award of RSUs granted hereunder is
intended to meet any applicable requirements for compliance under, or exemption
from, Code Section 409A and this Agreement shall be construed and administered
accordingly. However, notwithstanding anything in this Agreement to the
contrary, the Company makes no representations or warranties as to the tax
effects of payments made to the Grantee (or the Grantee’s estate) pursuant to
this Agreement, and any and all tax consequences incident to such shall solely
be the responsibility of the Grantee (or the Grantee’s estate).


7

--------------------------------------------------------------------------------




(l)    Data Privacy. In order to implement, administer and manage the Grantee’s
participation in the Plan, the Company and its affiliates may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company or any affiliate, details of all
Awards or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (collectively, the “Personal
Data”).
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s Personal Data as
described above, as applicable, to the Company and its affiliates for the sole
purpose of administering the Plan. The Grantee understands that Personal Data
may be transferred to third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the United States or the
Grantee’s state of residence. The Grantee understands that he or she may request
a list with the names and addresses of any potential recipients of the Personal
Data by contacting the Executive Compensation group of Human Resources. The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Grantee may elect to deposit any
Shares received upon vesting of the RSUs. The Grantee understands that Personal
Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan and to comply with SEC and/or
NYSE reporting obligations, any other applicable law or regulation and any
applicable document retention policies of the Company. The Grantee understands
that he or she may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
without cost, by contacting in writing the Executive Compensation group of Human
Resources. The Grantee understands that refusal or withdrawal of consent may
affect the Grantee’s ability to participate in the Plan or to realize benefits
from the RSUs. For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that he or she may
contact the Executive Compensation group of Human Resources.
(m)    Signatures and Electronic Delivery. This Agreement may be executed
electronically and in counterparts, each of which shall be deemed to be an
original, and when taken together shall constitute one binding agreement. The
Company may, in its sole discretion, deliver any documents related to current or
future participation in the Plan by electronic means. The Grantee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
[SIGNATURE ON FOLLOWING PAGE]


8

--------------------------------------------------------------------------------






The Grantee acknowledges receipt of this Performance-Adjusted Restricted Stock
Unit Award Agreement and accepts and agrees with the terms and conditions stated
above.




________________                    ________________________________
(Date)          (Signature of the Grantee)
 
        






9

--------------------------------------------------------------------------------






EXHIBIT A
Performance Goals
Performance Period
The Performance Period for this Agreement is:
Performance Goals1 
The annual Performance Goals for the Performance Period are based on:


























________________________
1 Notwithstanding any other provision of this Agreement, in addition to any
other rights of the Committee under the Plan (as defined in the Agreement), the
Committee may, in any evaluation of the Company’s level of achievement with
respect to the Performance Goals, include or exclude any of the following events
that occur during the Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items, (f) acquisitions or divestitures and/or (g) foreign exchange
gains and losses.


10